Opinion of the Court, by
Judge Owsley.
According to the principle settled in the case of Robinson vs. Smith's heirs, at this term, it was correct, in these cases, to instruct the jury that the disability of part of the co-heirs of Roberts, could not prevent the operation of the statute of limitations, and that, whether the demise laid in the declaration be joint or several, all of the heirs must be under some disability at the time of the title coming to them, to bring their case within the saving of the statute.
The judgment, in each case, must be affirmed with costs.